Name: Council Regulation (EEC) No 3009/83 of 26 October 1983 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . 83 Official Journal of the European Communities No L 296/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3009/83 of 26 October 1983 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular the second paragraph of Article 3d , Having regard to the proposal from the Commission , Whereas, following the accession of Greece, Article 3a ( 1 ) of Regulation (EEC) No 516/77 introduced a system of production aid for dried figs and dried grapes ; Whereas the general rules for this system were laid down by Regulation (EEC) No 2194/ 81 (3), as last amended by Regulation (EEC)' No 2674/82 (4) ; Whereas it is necessary for dried grapes and dried figs from the 1981 harvest to be kept in storage for longer than the subsequent marketing year ; Whereas Regulation (EEC) No 2194/81 applies until the end of the 1982/83 marketing year ; whereas , since the Council has not yet completed its examination of the operation of the aid system, provision should be made for the Regulation to apply for a further mar ­ keting year, HAS ADOPTED THIS REGULATION : Article 1 1 . The last sentence of Article 10 ( 1 ) of Regulation (EEC) No 2194/81 is hereby replaced by the fol ­ lowing : 'However, where the market situation so requires, extension of the storage of certain quantities into the following marketing year may be authorized in accordance with the procedure provided for in Article 20 of Regulation (EEC) No 516/77, save for products from the 1981 harvest for which a deci ­ sion may be taken to extend storage beyond that period .' 2 . The second paragraph of Article 1 5 of Regulation (EEC) No 2194/81 is hereby replaced by the follo ­ wing : ' It shall apply during the 1981 /82 and 1983/84 marketing years.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 October 1983 . For the Council The President G. MORAITIS o OJ No L 73, 21 . 3 . 1977, p. 1 . ( 2) OJ No L 118 , 30 . 4 . 1981 , p. 10 . ( 3) OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 284, 7. 10 . 1982, p. 3 .